DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is rejected due to the phrase “wherein the plurality of primary cooking parameters are ranked according to a pre-defined ranking, the user selects by the manual user setting two or more primary cooking parameters” since the “primary cooking parameters” are defined initially as a controller to receive “at least one primary cooking parameter” where the claim further requires the user “setting two or more primary cooking parameters”.  Thus it is unclear if the “two or more primary cooking parameters” are different from the “at least one”, if the phrase comprises the at least one and an additional, or if the phrase is with respect to something different altogether.
Claim 10 is rejected due to the phrase “the controller automatically sets other primary cooking parameters” since it is unclear if the phrase “other primary cooking parameters” is limited to the previously claimed “at least one primary cooking parameter”, with respect to at least two cooking parameters from those listed with respect to “at least one primary cooking parameter”, with respect to “other” cooking parameters not included in the grouping “at least one primary cooking parameter or with respect to any food related cooking parameter or something different altogether.
Claim 10 is rejected due to the phrase “the controller automatically sets other primary cooking parameters” since the previously claimed “primary cooking parameters” are user setting specific, i.e. “configured to receive a manual user setting” and thus it is unclear if the phrase “other primary cooking parameters” is limited to manually set, if the phrase is with respect to any parameters which are not “a manual user setting”, if the phrase is with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sager (20120294992).
Sager teaches a cooking oven (par. 0002) with at least one steam cooking function (par. 0002), the cooking oven comprising: at least one controller (par. 0025), configured to receive a manual user setting for at least one primary cooking parameter(s) (par. 0025) of a plurality of primary cooking parameters (par. 0026), the at least one primary cooking parameter(s) being selected from among steam cooking temperature (par. 0028 combo oven; par. 0026), steam cooking temperature range (par. 0026, 0029), cooking time (par. 0035), and at least one food-related cooking parameter(s) (par. 0026; humidity) and to automatically, without further user input setting, adjusting at least one secondary cooking parameter(s) (par. 0026; default humidity defined temp.) different from the received at least one primary cooking parameter(s) based on the received manual user setting (par. 0026),
An electronic database comprising a lookup table (par. 0026), implemented within and/or electronically accessible by the controller (par. 0026), wherein the electronic database includes a plurality of datasets (par. 0026; defined humidity), each dataset comprising at least one mapping between a primary cooking parameter (par. 0026 temperature set by user) and a secondary cooking parameter (par. 0026 defined humidity level).
Wherein the controller is further configured to access the electronic database in response to receiving the at least one primary cooking parameter setting by a user (par. 0028; memory, par. 0008-0009) and identify (par. 0026), based on the received at least one primary cooking 
Wherein the plurality of primary cooking parameters are ranked according to a pre-defined ranking (par. 0026; table 1; temperature defined ranking specific to level setting as opposed to non-selected), the user selects by the manual user setting two or more primary cooking parameters (par. 0036; temperature, duration) of descending levels within the ranking (par. 0026 default; par. 0038; multiple vs chosen), and the controller automatically sets other primary cooking parameters (par. 0043) and secondary cooking parameters (par. 0028) based on the received manual user setting (par. 0026).
Wherein the one or more than one secondary cooking parameter(s) comprises at least one steam cooking humidity level (par. 0026), and wherein the control unit is configured to set the at least one steam cooking humidity level based on a received manual setting of a steam cooking temperature (par. 0026), a steam cooking temperature range, and/or a cooking time (par. 0035, 0027), and based on a corresponding mapping as defined in from the electronic database (par. 0026).
Wherein the control unit is adapted and set up for activating a steam cooking process responsive to receiving as a manual setting by a user one or more than one of the primary cooking parameter(s) (par. 0026), wherein one or more than one of the secondary cooking parameter(s) is set by the control unit as a steam cooking humidity level (par. 0026) by accessing a database entry in the electronic database, the database entry corresponding to the received manual setting (par. 0026; temp).
With respect to claim 14, the controller comprising a non-transitory memory (par. 0028; 0008, 0009 memory of controller) storing instructions which, when executed by the control unit, cause the cooking oven to execute a method comprising the steps of:
Receiving, at the cooking oven, the manual user setting for the one or more than one primary cooking parameter(s), the primary cooking parameter(s) being selected from among cooking temperature (par. 0026), cooking temperature range (par. 0026), cooking time (par. 0035), and one or more than one food-related cooking parameter(s) (table 1 cooking operation) and
upon receipt of the at least one primary cooking parameter(s) automatically and without further user input setting at least one secondary cooking parameter(s) different from the received one or more primary cooking parameter(s) (par. 0026; temperature vs humidity) said secondary 
accessing the electronic database, the electronic database including the mapping between the one or more than one primary cooking parameter(s), and the one or more than one secondary cooking parameter(s) (par. 0026) and
automatically and without user input selecting and setting the one secondary cooking parameter(s), based on the one received primary cooking parameter(s) and the mapped relationship provided by the electronic database (par. 0026; temperature dictates humidity).

Response to Arguments
	With respect to applicants urging directed to Sager being silent to the “the plurality of primary cooking parameters are ranked according to a pre-defined ranking, the user selects by the manual user
setting two or more primary cooking parameters of descending levels within the ranking, and the controller automatically sets other primary cooking parameters and secondary cooking parameters
based on the received manual user setting”.
	It is initially noted the examiner urged at the interview that the proposed claim amendments would need further consideration.  Though applicant urges Sager does not teach these features, the specification teaches the ranking as temperatures, where Sager teaches applicants same claimed pre-defined ranking which are temperature specific, and more specifically as claimed:
Wherein the plurality of primary cooking parameters are ranked according to a pre-defined ranking (par. 0026; table 1; temperature defined ranking specific to level setting as opposed to non-selected), the user selects by the manual user setting two or more primary cooking parameters (par. 0036; temperature, duration) of descending levels within the ranking (par. 0026 default; par. 0038; multiple vs chosen), and the controller automatically sets other primary cooking parameters (par. 0043) and secondary cooking parameters (par. 0028) based on the received manual user setting (par. 0026).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792